The Needham Funds, Inc. 10f-3 Transactions Shares Purchased Company Ticker Trade Date Executing Broker Needham Manager or Co-Manager? IPO or Secondary Total Offering Offering Price / Fund Price Paid Needham Growth Fund Needham Small Cap Growth Fund Needham Aggressive Growth Fund Managers QuinStreet Inc. QNST 2/10/10 Credit Suisse NO IPO Bank of America Merrill Lynch, Credit Suisse, JP Morgan Sensata Technologies ST 3/10/10 Morgan Stanley NO IPO Barclays Capital, Goldman Sachs, Morgan Stanley, Bank of America Merrill Lynch, JP Morgan Securities, BMO Capital Markets Corp. Citigroup Global Markets Inc., Credit Suisse Securities USA LLC, Oppenheimer & Co., RBC Capital Markets, Williams Capital Group LP Financial Engines Inc. FNGN 3/16/10 Piper Jaffray NO IPO Goldman Sachs, UBS Investment Bank, Cowen & Co., Piper Jaffray & Co. Financial Engines Inc. FNGN 3/16/10 Goldman Sachs NO IPO Goldman Sachs, UBS Investment Bank, Cowen & Co., Piper Jaffray & Co. MaxLinear Inc. MXL 3/23/10 Deutsche Bank YES IPO Deutsche Bank Securities, Inc., Morgan Stanley, Needham & Co. Inc., Thomas Weisel, UBS Investment Bank SPS Commerce Inc. SPSC 4/22/10 Thomas Weisel YES IPO Thomas Weisel, JMP Securities, Needham & Co. LLC, William Blair & Co. LLC Oclaro Inc. OCLR 5/6/10 Morgan Stanley NO Secondary - Citigroup Capital Markets, Morgan Stanley & Co. Inc., Foros Advisors LLC, Thomas Weisel BroadSoft Inc. BSFT 6/16/10 Goldman Sachs YES IPO Goldman Sachs, Jefferies & Co., Cowen & Co., Needham & Co. Inc. Tesla Motors Inc. TSLA 6/29/10 Goldman Sachs NO IPO Deutsche Bank Securities, Inc., Goldman Sachs, JP Morgan, Morgan Stanley SMART Technologies Inc. SMT 7/14/10 Morgan Stanley NO IPO Bank of America Merrill Lynch, Credit Suisse, Deutsche Bank Securities, Inc., Morgan Stanley, RBC Capital Markets, CIBC World Markets, Cowen & Co., Piper Jaffray & Co., Stifel Nicolaus Weisel RealD Inc. RLD 7/15/10 JP Morgan NO IPO 63 91 JP Morgan, Piper Jaffray & Co., William Blair & Co. LLC, BMO Capital Markets Corp., Stifel Nicolaus Weisel Green Dot Corp. GDOT 7/21/10 JP Morgan NO IPO 70 90 JP Morgan, Morgan Stanley, Deutsche Bank Securities, Inc., Piper Jaffray & Co., UBS Investment Bank MakeMyTrip Ltd. MMYT 8/12/10 Morgan Stanley NO IPO 72 93 Morgan Stanley, Oppenheimer & Co., Pacific Crest Securities Allscripts Healthcare Solutions Inc. MDRX 8/16/10 Credit Suisse NO Secondary - - Barclays Capital, Credit Suisse, JP Morgan, UBS Investment Bank Entropic Communications Inc. ENTR 9/29/10 JP Morgan NO Secondary Barclays Capital, JP Morgan, Craig-Hallum Capital Group LLC, Merriman Curhan Ford & Co., Pacific Crest Securities, Signal Hill Capital Group Entropic Communications Inc. ENTR 9/29/10 Barclays NO Secondary Barclays Capital, JP Morgan, Craig-Hallum Capital Group LLC, Merriman Curhan Ford & Co., Pacific Crest Securities, Signal Hill Capital Group NetSpend Holdings Inc. NTSP 10/19/10 Banc of America No IPO Bank of America Merrill Lynch, Goldman Sachs, William Blair & Co. LLC, Duncan-Williams Inc., Houlihan Lokey, Knight Capital Markets, SunTrust, Robinson Humphrey, Wells Fargo Securities LLC Vera Bradley Inc. VRA 10/20/10 Piper Jaffray No IPO Piper Jaffray & Co., Robert W. Baird & Co., KeyBanc Capital Markets, Lazard Capital Markets LLC, Wells Fargo & Co. Pacific Biosciences of California PACB 10/26/10 JP Morgan No IPO JP Morgan, Morgan Stanley, Deutsche Bank Securities, Inc., Piper Jaffray & Co. ExamWorks Group Inc. EXAM 10/27/10 Goldman Sachs Yes IPO Barclays Capital, Credit Suisse, Goldman Sachs, Needham & Co. Inc., William Blair & Co. LLC Inphi Corp. IPHI 11/10/10 Morgan Stanley Yes IPO Deutsche Bank AG, Jefferies & Co., Morgan Stanley, Needham & Co. Inc., Thomas Weisel
